DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2, 4, 5, 7, 8 are allowed.
Claims 9 – 11 are cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or fairly suggest the envelope gasket as claimed in independent claims of the application. The examiner can find no motivation to combine or modify the reference without the use of impermissible hindsight.
Regarding claim 1, Amorese (U.S. Patent # 5556113) discloses an envelope gasket (fig 2) for use in a corrosive process environment (intended use limitation is not limiting the claim as the gasket is capable of being used in a corrosive process environment, background of the invention), the gasket comprising:
a corrugated metal annular ring insert (26 with corrugations, fig 2, col 2, lines 59 – 61) defining a first inside diameter and a first outside diameter (inside and outside diameter of 26, Amorese fig 2 below);
a polytetrafluorethylene outer shell in the shape of an annular ring (18 is made of PTFE, fig 2 below and col 3, lines 15 - 17), defining a second inside diameter and a second outside diameter (fig 2 below), closed at the second inside diameter 
a pair of filler material annular rings (21, 22 are compressible layers embedding metal strip 26, col 3, lines 43 – 44, fig 2 below, fig 2 has mislabeling of compressible layer 22 as 26), each defining a third inside diameter and a third outside diameter (fig 2 below), wherein the third inside diameter is less than the first inside diameter (Amorese fig 2 below), wherein the filler material annular rings are comprised of a material selected from the group consisting of microcellular PTFE, expanded PTFE, and filled PTFE (Amorese - filler rings are comprised of fibers embedded in a compressible material such as PTFE, Col 2, Lines 35 - 38).
further wherein the filler material annular rings are positioned on a top and a bottom of the corrugated metal annular ring insert (Amorese filler rings on top and bottom of 26, fig 2 of Amorese);
father wherein the outer shell is positioned continuously around the filler rings and the first and third inside diameters and the first and third outside diameters (Amorese 18 around the filler rings ID3 AND OD3 Amorese fig 2 below and ID1, OD1, Amorese fig 2 below, col 3 lines 8 – 10 discloses “the outer edge of the compressible layers may or may not be covered by the fluoropolymer sheet 18”, col 2 lines 52 – 55 discloses “outer edges is the edge furthest from the interior of the conduit and is the edge having the largest circumference”);



Amorese does not disclose that the third outside diameter is greater than the first outside diameter and the filler material annular rings are bonded to themselves at the inside of the first inside diameter and outside of the first outside diameters wherein the corrugated metal annular ring insert is encapsulated between the filler material annular rings.
However, Nicholson (U.S. Patent # 5558347) teaches that the third outside diameter is greater than the first outside diameter (outside diameter of the filler material ring on the top and on the bottom are greater than that of 21, fig 9 below) and the filler material annular rings are bonded to themselves at the inside of the first inside diameter and outside of the first outside diameters (filler material rings on the top and on the bottom of metal ring insert 21, filler material rings are bonded by spot welding, fig 9, Col 5, Lines 18 - 22) wherein the metal annular ring insert is encapsulated between the filler material annular rings (21 encapsulated between the filler material annular rings, fig 9).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to bond the filler rings of Amorese as in Nicholson so that the damage to the integrity of the filler material rings is avoided when compressing the filler material rings into the corrugations of the metal ring insert and when compressing the gasket into its loaded position (Nicholson Col 13, Lines 25 – 31). 
The combination of Amorese and Nicholson discloses wherein the filler material annular rings are bonded to themselves at the inside of the first inside diameter 
wherein the envelope gasket comprises no adhesive material between the outer shell, filler material and metal insert layers (Amorese Col 3 Lines 11 – 13: fluoropolymer sheet 18 heat sealed to compressible layers 21, 22, Amorese Col 3 Lines 1 – 3: compressible layers 21, 22 heat sealed to metal ring 26 and Nicholson - filler rings and metal insert ring 21, fig 9 are bonded by spot welding).

The prior art fails to show that the radial width of the filler material annular rings bond to each other from the first outside diameter to the second outside diameter is at least 21% of the radial width of the gasket between the second inside diameter and second outside diameter of the gasket.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. Susmitha Koneru whose telephone number is 571.270.5333.  The examiner can normally be reached from Monday-Friday, 9:00 AM-4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571.272.8322. The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/L. K./
Examiner, Art Unit 3675

/CHRISTINE M MILLS/           Supervisory Patent Examiner, Art Unit 3675